Opinion issued November 10, 2010


In The
Court
of Appeals
For The
First
District of Texas
————————————
NO.
01-10-00155-CV
———————————
JOHN COLE AND TWENTY-TWENTY
PROPERTIES, INC., Appellants
V.
jana
holdingS, ltd., Appellee

 

 
On
Appeal from the 295th District Court 
Harris
County, Texas

Trial Court Case No. 2006-25008
 

 
 
MEMORANDUM OPINION
 
In this appeal, the parties have
filed an agreed motion to reverse and render in part and dismiss in part.  On June 18, 2010, we abated the appeal and
directed the trial court to address certain purported omissions from the
clerk’s record.  We lift that abatement, set
aside the trial court’s judgment without regard to the merits, and remand the
case to the trial court for entry of judgment in accordance with the parties’
agreement.  Tex. R. App. P. 42.1(a)(2)(B).
All pending motions are dismissed as moot.  The Clerk is directed to issue the mandate within
10 days of the date of this opinion. Tex.
R. App. P. 18.1.
 
                                                                   
PER CURIAM
 
Panel consists of Justices
Jennings, Alcala, and Sharp.